Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a) because figures 2 and 3 use rectangular/circular boxes to represent some elements, and the boxes do not include a label to indicate what each box represents. All rectangular/circular boxes must include a label describing what each box represents in addition to the numbering so one of ordinary skill in the art could quickly identify what each box represents. For example, box 121 in figure 2 must include a label “communication module” in addition to the number 121. Therefore, boxes 114, 116, 118, 120, 121, 122, 124, 126 and 128 in figure 2 and boxes 130, 132, 134, 136, 138, 140, 142, 144 and 146 in figure 3 need labels. No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 12, the claim recites in line 1 “the power source of the processing unit” and in line 2 “the power source of the data buoy”. The word “the” in front of the limitation(s) “power source of the processing unit” and “the power source of the data buoy” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has assumed that the claim is dependent on claim 11 in order to advance prosecution.
In regards to claim 13, the claim recites in line 3 “transmit the data to”. Claim 1 recites a sensor configured to capture data and data collected by the sensor, and claim 13 recites that the data buoy receives data collected by the one or more sensors. It is unclear if the data recited in line 3 is referring to one of the data defined in claim 1 or to the data defined in claim 13. For this reason, the claim is indefinite. 
Furthermore, the claim recites in line 3 “by the one or more sensors”. The word “the” in front of the limitation(s) “one or more sensors” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “receive the data collected by the sensor and transmit the data collected by the sensor to”.

In regards to claim(s) 14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US-2021/016733) in view of Manin et al (US-9,151,857) and Vandenbroucke (US-2002/0110048).

In regards to claim 1, Miwa teaches a system, comprises a base configured to sink in water and a sensor configured to capture data while submerged in water and tether for coupling a housing and the sensor to the base [fig. 2 elements 23 (base), cable connected element 23 (tether), and 27 (sensor), par. 0049]. Miwa further teaches that the system comprises a processing unit [fig. 14 element 273]
Miwa does not teach that the system comprises a data buoy partially disposed within the housing.
On the other hand, Manin teaches that a system comprising a sensor and a base can also comprise a detachable data recorder sized and configured to be at least partially disposed within a housing and configured to receive data collected by the sensor [fig. 1 elements 8 (base), 10 (sensor) and 6 (detachable data recorder), col. 4 L. 40-42 and L. 49-54]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Manin’s teachings of having a detachable data recorder in the system taught by Miwa because it will permit a user to obtain collected data without removing the sensors from the system so they can continue collecting data.
The combination of Miwa and Manin does not teach that the detachable data recorder is a buoy.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Vandenbroucke’s teachings of making the data recorder a data buoy in the system taught by the combination because it will permit to recover the data recorder without the need of an underwater vehicle. 

In regards to claim 4, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, further teaches that the system comprises a release mechanism coupled between the housing and the data buoy, and wherein the processing unit comprises a controller configured to actuate the release mechanism to release the data buoy from the housing [see Vandenbroucke fig. 5 element 15, par. 0013, par. 0034 L. 13-17].  

In regards to claim 7, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, further teaches that the processing unit comprises a controller and a receiver configured to receive signals comprising instructions for the controller [See Miwa par. 0052, see Vandenbrouke par. 0013 L. 3-5].  
In regards to claim 8, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, further teaches that the receiver is an acoustic receiver configured to receive acoustic signals while submerged in water [see Miwa par. 0052]..  

Claim(s) 2, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US-2021/016733) in view of Manin et al (US-9,151,857) and Vandenbroucke (US-2002/0110048) as applied to claim 1 above, and further in view of Maxwell (US-9,448,311).

In regards to claim 2, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, does not teach that the processing unit comprises a data storage device configured to store the data collected by the sensor.
On the other hand, Maxwell teaches that the processing unit of an underwater sensor comprising a data storage device configured to temporally store the data collected by the sensor [col. 6 L. 16-23].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Maxwell’s teachings of the processing unit having a data storage device in the system taught by the combination because it will permit the processing unit to store the sensor data until it is transmitted to the data buoy.

In regards to claim 3, the combination of Miwa, Manin, Vandenbroucke and Maxwell, as applied in claim 2 above, further teaches that the processing unit further comprises a controller configured to transmit the data collected by the sensor from the 

In regards to claim 11, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, does not teach that the processing unit and the data buoy each comprises a power source.  
On the other hand, Maxwell teaches that the processing unit and the data recorder, which in the case of the combination is a buoy, each comprise a power source [fig. 7A elements 740 (power source of the processing unit) and 730 (power source of the data recorder), col. 6 L. 26-29 and L. 40-46].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Maxwell’s teachings of having one power source for the processing unit and one for the data recorder in the system taught by the combination because it will permit the data recorder to receive power even when the data recorder is separated from the housing.

Claim(s) 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US-2021/016733) in view of Manin et al (US-9,151,857) and Vandenbroucke (US-2002/0110048) as applied to claim 4 above, and further in view of Mahoney (US-8,378,671).

In regards to claim 5, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 4 above, does not teach that the release mechanism comprises a mechanical release.  
On the other hand, Mahoney teaches that a release mechanism used to release a buoy can be a mechanical release [col. 6 L. 2-12].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Mahoney’s teachings of a mechanical release to release the buoy in the system taught by the combination because a mechanical release provides reliable means to attach and detach the buoy.

In regards to claim 13, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, teaches that the data buoy comprises a data storage module wherein the data buoy is configured to receive the data collected by the sensor [see Manin col. 4 L. 53-54, cee Vandenbroucke par. 0013].
The combination does not teach that the data buoy comprises a controller, a transceiver and an antenna, wherein the data buoy is configured to transmit the data collected by the sensor to a recipient by the transceiver and antenna.
On the other hand, Mahoney teaches that a data buoy can comprises a controller, a transceiver and an antenna [fig. 2 element 24, 28 and 30, fig. 3]. Also, Mahoney teaches that the data buoy is configured to transmit the data collected by the sensor to a recipient by the transceiver and antenna [col. 7 L. 4-14].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Mahoney’s teachings of having a controller and a 

 In regards to claim 14, the combination of Miwa, Manin, Vandenbroucke and Mahoney, as applied in claim 13 above, further teaches that the data buoy comprises a float constructed of a buoyant material [see Vandenbrouke par. 0041].  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US-2021/016733) in view of Manin et al (US-9,151,857) and Vandenbroucke (US-2002/0110048) as applied to claim 4 above, and further in view of Chin-Yee (US-5,219,245).

In regards to claim 6, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 4 above, does not teach that the release mechanism comprises a magnetic release.
On the other hand, Chin-Yee teaches that a magnetic release can be used to release a buoy so it can be recovered at the water surface [abstract].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Chin-Yee’s teachings of a magnetic release to release the buoy in the system taught by the combination because a magnetic release provides reliable means to attach and detach the buoy.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US-2021/016733) in view of Manin et al (US-9,151,857) and Vandenbroucke (US-2002/0110048) as applied to claim 1 above, and further in view of Wingo et al. (US-9,651,374).

In regards to claim 9, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, does not teach that the base is configured to selectively release a connection to the tether.  
On the other hand, Wingo teaches that the anchor/base is configured to selectively release a connection to the tether [see abstract L. 14-17].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Wingo’s teachings of releasing the tether from the base in the system taught by the combination because it will permit a user to retrieve all the electronic components at the water surface when the sensor is no longer needed at the bottom of the water. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US-2021/016733) in view of Manin et al (US-9,151,857) and Vandenbroucke (US-2002/0110048) as applied to claim 1 above, and further in view of Tobias et al. (US-9,729,253).

In regards to claim 10, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, does not teach that the sensor is configured to transmit data to the processing unit via the tether.  
On the other hand, Tobias teaches the concept of transmitting data captured from a sensor to a processing device using a tether [fig. 1 elements 106 (tether), 108 (sensor) and 104 (processing unit), col. 12 L. 55-56].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Tobias’s teachings of using the tether to transmit data from the sensor to the processing unit in the system taught by the combination because it will permit to place the sensor separate from the processing unit at a desired location.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US-2021/016733) in view of Manin et al (US-9,151,857), Vandenbroucke (US-2002/0110048) and Maxwell (US-9,448,311) as applied to claim 11 above, and further in view of Kerr et al. (US-4,616,320).

In regards to claim 12, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, does not teach that the power source of the processing unit is configured to maintain a charge of the power source of the data buoy prior to the release of the data buoy.  
On the other hand, Kerr teaches that a memory device comprises its own power source which charge is maintained by a power source of a processing device while the 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Kerr’s teachings of using the processing device power source to maintain charge of the power source of the memory device in the system taught by the combination because it will permit the memory device to continue working when it is detached from the processing device.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US-2021/016733) in view of Manin et al (US-9,151,857) and Vandenbroucke (US-2002/0110048) as applied to claim 1 above, and further in view of Combee et al. (US-7,796,466).

In regards to claim 15, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 1 above, teaches that one data buoy is partially disposed in the housing [see Manin col. 4 L. 40-42]. However, the combination does not teach a plurality of data buoys.
On the other hand, Combee teaches that an underwater device can comprise a plurality of data buoys that can be released individually [col. 10 L. 41-44].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Combee’s teachings of having more than one data buoys in the system taught by the combination because it will permit to store more data without the need to attach a new data buoy to the system.
Claim(s) 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US-8,378,671) in view of Vandenbroucke (US-2002/0110048).

In regards to claim 16, Mahoney teaches a data buoy comprising a controller configured to execute software instructions and a data storage in signal communication with the controller, wherein the data storage is configured to store data collected from one or more sensors [fig. 2 element 24 and 44, fig.3 element 10, col. 4 L. 66-67, col. 5 L. 1-4]. Also, Mahoney teaches that the data buoy comprises a communication module comprising a transceiver and an antenna, wherein the communication module is in signal communication with the controller and is configured to transmit data to a remote location [fig. 2 element 28 and 30, col. 5 L. 35-38, col. 7 L. 4-14]. Furthermore, Mahoney teaches that the data buoy comprises a power module for providing power to the controller and the communication module [fig. 2 element 34]. Mahoney further teaches that the data buoy comprises a coupler configured to engage a housing [fig. 3 elements 10 and 40, col. 6 L. 2-11].
Mahoney teaches that the data buoy moves toward a water surface when the coupler is disengaged from the housing [col. 6 L. 9-11]. However, Mahoney does not teach that the data buoy comprises a float.
On the other hand, Vandenbroucke teaches that a data buoy can comprise a float constructed of a buoyant material and that the float is configured to cause the data buoy to move toward a water surface when the coupler is disengaged from the housing [fig. 5, par. 0034 L. 13-17].  


In regards to claim 17, the combination of Mahoney and Vandenbroucke, as applied in claim 16 above, teaches that the data buoy comprises a transceiver and an antenna [see Mahoney fig. 2 elements 28 and 30].
The combination does not teach that the transceiver is an iridium transceiver and the antenna is an iridium antenna. However, the examiner takes official notice that iridium transceivers and antennas are well known in the art. Therefore, one of ordinary skill in the art, before the effective filling date of the claim invention, would have replaced the transceiver and antenna taught by the combination with an iridium transceiver and an iridium antenna because iridium transceiver and antenna provide reliable means of data communication. 

In regards to claim 19, the combination of Mahoney and Vandenbroucke, as applied in claim 16 above, teaches that the coupler used to release a buoy can be a mechanical coupler [see Mahoney col. 6 L. 2-12].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US-8,378,671) in view of Vandenbroucke (US-2002/0110048) as applied to claim 16 above, and further in view of Chadwick (US-5,395,568).

In regards to claim 18, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 16 above, does not teach that the float is a syntactic float.
On the other hand, Chadwick teaches that syntactic foam material can be used to make buoy float to the surface of the water [col. 6 L. 65-67, col. 7 L. 1].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Chadwick’s teachings of making a float of syntactic foam material in the data buoy taught by the combination because the syntactic foam will permit the data buoy to float with ease to the surface of the water.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US-8,378,671) in view of Vandenbroucke (US-2002/0110048) as applied to claim 16 above, and further in view of Chin-Yee (US-5,219,245).

In regards to claim 20, the combination of Miwa, Manin and Vandenbroucke, as applied in claim 16 above, does not teach that the coupler is a magnetic coupler.
On the other hand, Chin-Yee teaches that a magnetic coupler can be used to release a buoy so it can be recovered at the water surface [abstract].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Chin-Yee’s teachings of a magnetic coupler to release the buoy in the data buoy taught by the combination because a magnetic coupler provides reliable means to attach and detach the data buoy.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685